CRAWFORD, Justice,
dissenting.
I cannot concur in the judgment of the court in this case, because I know of but two ways by which a note barred by the statute of limitations may be relieved of that bar. One. is by a payment entered on the note by the debtor himself, the other by a written ’ acknowledgment of the existing liability.
In this case neither has been done, but the credit on the note is relied upon as being equivalent to a new promise to pay, because it is said that it was put there by the authority of the maker. That this is not what the law says must be done, might be perhaps a sufficient answer to such a proposition. Admitting, however, that this may be done by some other than the debtor, still the question comes, who may enter it? This court has ruled that the creditor cannot. If, therefore, the creditor cannot do it himself, how can he deliver it to another, with the right to exercise a power higher than his own ? Or how can he appoint an agent to do that which he could not do himself?
In this case the credit was entered by the clerk, in the office of the store. His possession of the note was the possession of his principal, his acts were the acts of his principal, his entry upon the note was the entry of his principal, and could be no more. To say that the debtor told him to do this, gives it no more legal effect than if he *537had told the creditor, whom he represented, to do the same thing.
If a credit put upon a note by the clerk, collector, or agent of the owner of the promissory note, is to be equivalent to a new promise to pay, upon his testifying that the debtor told him to enter it, then it seems to me that the statute is not only meaningless, but utterly worthless; for there probably never was such a payment made without such direction given. Whenever the law directs a thing to be done in a particular way, it should be done exactly in. that way and in none other. See cited for plaintiff in error, Code, §§2934, 2935; Acts 1855-6, p. 238; 34 Ga., 245 ; 36 Id., 538; 55 Id., 187; 62 Id., 639, 420; Code, §2182.